Title: To Thomas Jefferson from William Robeson, 24 August 1785
From: Robeson, William
To: Jefferson, Thomas


Dunkirk, 24 Aug. 1785. Though he is unknown to TJ, he writes recommending the appointment of consuls in European ports, “to whom we might Apply for Explanation or Redress.” An American who served the state of S.C. during the war and has spent much time in Europe, he has had “very Recent Proofs in Holland with my Unfortunate Countrymen Who have Neither the Language, Marintime knowledge, or Custom of the Port, Who Inocently are Involved, and Who have Smartted for the little Errors … as well Suffering the Insolence of Office, Under Every Species of Agravation and Exspence… .” Recommends John Moulston of Virginia, who was active during the Revolution and has acquired considerable property and reputation, for the post at Dunkirk, where he has lived since the war; he speaks French and is “Conversant in Commercial Matters and dayly is transacting of them.” Robeson should be addressed at the “Hottel Chapeau Rou[ge] Rue du Sud.”
